Judgment, Supreme Court, New York County, entered January 25, 1977, denying the petition to stay the arbitration, unanimously affirmed. Appeal from an order of the same court entered February 25, 1977, denying the petitioner’s motion for reargument, unanimously dismissed as nonappealable (see Fleischman v Stern, 90 NY 110; Matter of Robinson, 30 AD2d 702) with one bill of $40 costs and disbursements of these appeals to respondents. A partnership agreement provided for arbitration of any "dispute or controversy arising under, out of, in connection with or in relation to this agreement * * * or the breach thereof, or in connection with the dissolution of the partnership”. The said agreement also provided for the entity’s books and records to be maintained at the partnership’s principal office in New York, and it is alleged in the demand for arbitration that the petitioner has retained these items in Florida. The respondents seek in the arbitration to have a turnover of the books and records and a termination of petitioner’s authority to act for the partnership, and the petitioner seeks to stay the arbitration. The arbitration should go forward as directed by the court at Special Term. Whether the arbitrator has the power to grant the relief sought will depend on the circumstances that are developed in the course of the arbitration. (Cf. Matter of Staklinski [Pyramid Elec. Co.], 6 NY2d 159.) Concur—Kupferman, J. P., Lupiano, Silverman and Markewich, JJ.